opinion of the court

Per Curiam.

The respondent was admitted to practice by this court on October 14, 1959 under the name of Anthony Louis Martino.
In this proceeding to discipline him for professional misconduct, the Referee found the respondent guilty of misconduct in that he was convicted on June 1,1978 in the Superior Court, Sussex County, New Jersey, upon his plea of guilty, of all three counts of an indictment, which alleged eight individual acts of unauthorized practice of law between February, 1976 and April, 1978. Respondent was sentenced to pay a fine of $200. The petitioner has moved to confirm the findings of the Referee.
*601After reviewing all of the evidence, we are in full agreement with the report of the Referee. The petitioner’s motion to confirm the Referee’s report is granted.
In determining an appropriate measure of discipline to be imposed, we are mindful of respondent’s previously unblemished record, his co-operation throughout the criminal proceeding, as well as the fact that the sentencing Judge stated “that there are mitigating circumstances that it was not a willful flaunting or disrespect of the law or of our Canons of Ethics, but a misunderstanding”. Accordingly, the respondent should be, and he hereby is, censured for his misconduct.
Mollen, P. J., Damiani, Titone, Lazer and Margett, JJ., concur.